21-10561-mew   Doc 63-1   Filed 04/21/21 Entered 04/21/21 14:08:53   Exhibit A:
                          Proposed Order Pg 1 of 7


                                  Exhibit A

                               Proposed Order
    21-10561-mew        Doc 63-1     Filed 04/21/21 Entered 04/21/21 14:08:53                  Exhibit A:
                                     Proposed Order Pg 2 of 7



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                    Chapter 11

GREENSILL CAPITAL INC.,                                   Case No.: 21-10561 (MEW)

                         Debtor.1                         Related Docket No. __


     ORDER ESTABLISHING PROCEDURES FOR INTERIM COMPENSATION
         AND REIMBURSEMENT OF EXPENSES OF PROFESSIONALS

                 Upon the application (the “Motion”)2 of the debtor and debtor in

possession (the “Debtor”) in the above-captioned case (this “Chapter 11 Case”), for

entry of an order (the “Order”), pursuant to sections 105(a) and 331 of title 11 of the

United States Code (as amended, the “Bankruptcy Code”), Rule 2016 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 2016-1 of the Local

Bankruptcy Rules for the Southern District of New York (the “Local Bankruptcy Rules”)

authorizing and establishing procedures for interim compensation and reimbursement

of expenses for Chapter 11 Professionals; and it appearing that this Court has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and it appearing that this

proceeding is a core proceeding pursuant to 28 U.S.C. §157(b)(2); and it appearing that

venue of this proceeding and the Motion in this Court is proper pursuant to 28 U.S.C. §§

1408 and 1409; and notice of the Motion appearing adequate and appropriate under the

circumstances; and the Court having found that no other or further notice is needed or

necessary; and it appearing, and the Court having found, that the relief requested in


1
     The last four digits of the Debtor’s federal tax identification number are 3971. The Debtor’s address is
     c/o Togut, Segal & Segal LLP, One Penn Plaza, Suite 3335, New York, New York 10119.

2
     Capitalized terms used herein, but not otherwise defined, shall have the meanings ascribed to them
     in the Motion.
 21-10561-mew       Doc 63-1    Filed 04/21/21 Entered 04/21/21 14:08:53          Exhibit A:
                                Proposed Order Pg 3 of 7



the Motion is in the best interest of the Debtor’s estate, its creditors, and other parties in

interest; and any objections to the relief requested in the Motion having been

withdrawn or overruled on the merits; and after due deliberation and sufficient cause

appearing therefor, it is hereby ORDERED that:

              1.     The Application is GRANTED to the extent provided herein.

              2.     Except as may otherwise be provided in orders of this Court

authorizing the retention of specific professionals, all professionals in this case may seek

interim compensation in accordance with the following procedures:

                     (a)     On or before the twentieth (20th) day of each month
                             following the month for which compensation is sought, each
                             Chapter 11 Professional shall serve a monthly statement (a
                             “Monthly Fee Statement”) by electronic mail, hand, or
                             overnight delivery, on (1) the Debtor, c/o Togut, Segal &
                             Segal LLP, One Penn Plaza, Suite 3335, New York, New
                             York 10119, Attn.: Matthew Tocks, Head of Restructuring
                             (Americas) (matthew.tocks@greensill.com); (2) proposed
                             counsel to the Debtor, Togut, Segal & Segal LLP, One Penn
                             Plaza, Suite 3335, New York, New York 10119, Attn.: Kyle J.
                             Ortiz, Esq. (kortiz@teamtogut.com) and Bryan M. Kotliar,
                             Esq. (bkotliar@teamtogut.com); (3) William K. Harrington,
                             United States Trustee, the Office of the United States Trustee
                             for Region 2, U.S. Federal Office Building, 201 Varick Street,
                             Suite 1006, New York, New York 10014, Attn.: Susan Arbeit,
                             Esq. (susan.arbeit @usdoj.gov); and (4) proposed counsel to
                             the Creditors’ Committee, Arent Fox LLP, 1301 Avenue of
                             the Americas, Floor 42, New York, New York 10019, Attn.:
                             George Angelich, Esq. (George.Angelich@ArentFox.com),
                             Jordana Renert, Esq. (Jordana.Renert@ArentFox.com) and
                             800 Boylston Street, 32nd Floor, Bocton MA, 02199 Attn.:
                             Justin Kesselman (justin.kesselman@ArentFox.com)
                             (collectively, the “Notice Parties”). The first Monthly Fee
                             Statement for Chapter 11 Professionals retained as of the
                             Petition Date shall cover the period from the Petition Date
                             through and including April 30, 2021.

                     (b)     On or before the twentieth (20th) day of each month
                             following the month for which compensation is sought, each
                             Chapter 11 Professional shall file a Monthly Fee Statement
                             with the Court; provided, however, a courtesy copy need
                             not be delivered to the Court because this Motion is not
                             intended to alter the fee application requirements outlined in

                                              2
21-10561-mew   Doc 63-1   Filed 04/21/21 Entered 04/21/21 14:08:53        Exhibit A:
                          Proposed Order Pg 4 of 7



                      section 330 and 331 of the Bankruptcy Code. Chapter 11
                      Professionals shall still be required to serve and file interim
                      and final applications for approval of fees and expenses in
                      accordance with the relevant provisions of the Bankruptcy
                      Code, the Bankruptcy Rules, and the Local Bankruptcy
                      Rules.

                (c)   Each Monthly Fee Statement must contain a list of the
                      individuals—and their respective titles (e.g., attorney,
                      accountant, or paralegal)—who provided services during the
                      statement period, their respective billing rates, the aggregate
                      hours spent by each individual, a reasonably detailed
                      breakdown of the disbursements incurred, and
                      contemporaneously maintained time entries for each
                      individual in increments of tenths (1/10) of an hour unless
                      otherwise ordered by the Court.

                (d)   If any party in interest has an objection to the compensation
                      or reimbursement sought in a particular Monthly Fee
                      Statement, such party shall, by no later than the thirty-fifth
                      (35th) day following the month for which compensation is
                      sought (the “Objection Deadline”), file with the Court and
                      serve upon the professional whose Monthly Fee Statement is
                      objected to, and the other persons designated to receive
                      statements in paragraph (a), a written “Notice Of Objection
                      To Fee Statement,” setting forth the nature of the objection
                      and the amount of fees or expenses at issue.

                (e)   At the expiration of the Objection Deadline, the Debtor shall
                      promptly pay eighty percent (80%) of the fees and one
                      hundred percent (100%) of the expenses identified in each
                      Monthly Fee Statement to which no objection has been
                      served in accordance with paragraph (d) without further
                      order of the Court.

                (f)   If a Notice of Objection To Fee Statement is filed, the Debtor
                      shall withhold payment of only that portion of the Monthly
                      Fee Statement to which the objection is directed and
                      promptly pay the remainder of the fees and disbursements
                      in the percentages set forth in paragraph (e) unless the
                      professional whose statement is objected to seeks an order
                      from the Court, upon notice and a hearing, directing
                      payment to be made.

                (g)   If the parties to an objection are able to resolve their dispute
                      following the filing of A Notice of Objection to Fee
                      Statement and if the party whose Monthly Fee Statement
                      was objected to files a statement indicating that the objection
                      is withdrawn, then the Debtor shall promptly pay, in

                                       3
21-10561-mew   Doc 63-1   Filed 04/21/21 Entered 04/21/21 14:08:53        Exhibit A:
                          Proposed Order Pg 5 of 7



                      accordance with paragraph (e), that portion of the Monthly
                      Fee Statement which is no longer subject to an objection.

                (h)   All objections that are not resolved by the parties or Court
                      order, shall be preserved and presented to the Court at the
                      next interim or final fee application hearing to be heard by
                      the Court (see paragraph (j), below).

                (i)   The service of an objection in accordance with paragraph (d)
                      shall not prejudice the objecting party’s right to object to any
                      fee application made to the Court in accordance with the
                      Bankruptcy Code on any ground whether raised in the
                      objection or not. Furthermore, the decision by any party not
                      to object to a Monthly Fee Statement shall not be a waiver of
                      any kind or prejudice that party’s right to object to any fee
                      application subsequently made to the Court in accordance
                      with the Bankruptcy Code.

                (j)   Approximately every one hundred twenty (120) days, but no
                      more than every one hundred fifty (150) days, each of the
                      professionals shall serve and file with the Court an
                      application for interim (an “Interim Fee Application”) or
                      final (a “Final Fee Application”) Court approval and
                      allowance, pursuant to sections 330 and 331 of the
                      Bankruptcy Code (as the case may be), of the compensation
                      and reimbursement of expenses requested.

                (k)   Any professional who fails to file an application seeking
                      approval of compensation and expenses previously paid
                      under the Proposed Order when due shall (1) be ineligible to
                      receive further monthly payments of fees or expenses as
                      provided herein until further order of the Court, and (2) may
                      be required to disgorge any fees paid since retention or the
                      last fee application, whichever is later.

                (l)   The pendency of an application or a Court order that
                      payment of compensation or reimbursement of expenses
                      was improper as to a particular statement shall not
                      disqualify a professional from the future payment of
                      compensation or reimbursement of expenses as set forth
                      above, unless otherwise ordered by the Court.

                (m)   Neither the payment of, nor the failure to pay, in whole or in
                      part, monthly compensation and reimbursement as
                      provided herein shall have any effect on this Court’s interim
                      or final allowance of compensation and reimbursement of
                      expenses of any professionals.




                                       4
 21-10561-mew      Doc 63-1    Filed 04/21/21 Entered 04/21/21 14:08:53        Exhibit A:
                               Proposed Order Pg 6 of 7



                     (n)    Counsel to the Creditors’ Committee may, in accordance
                            with the foregoing procedure for monthly compensation and
                            reimbursement of professionals, collect and submit
                            statements of expenses, with supporting vouchers, from
                            members of the Creditors’ Committee he or she represents;
                            provided, however, that Creditors’ Committee counsel
                            ensures that these reimbursement requests comply with the
                            Guidelines for Fees and Disbursements for Professionals in
                            Southern district of New York Bankruptcy Cases.

              3.     Service of the Applications may be limited to the Notice Parties.

              4.     All other parties who have filed a notice of appearance with the

Clerk of this Court and requested notice of pleadings in these Chapter 11 Cases shall be

entitled to receive only Hearing Notices.

              5.     Each professional may seek, in its first request for compensation

and reimbursement of expenses pursuant to this Order, compensation for work

performed and reimbursement for expenses incurred from the Petition Date or on the

date of the professional’s retention and ending on April 30, 2021.

              6.     The amount of fees and disbursements sought shall be set out in

U.S. dollars (if the fees and disbursements are to be paid in foreign currency, the

amount shall be set out in U.S. dollars and the conversion amount in the foreign

currency, calculated at the time of the submission of the application).

              7.     The Debtor shall include all payments to professionals on their

monthly operating reports, detailed so as to state the amount paid to each professional.

              8.     Any party-in-interest may object to requests for monthly payment

made under this order on the grounds, among other things, that the Debtor has not

timely filed monthly operating reports or remained current with their administrative

expenses and 28 U.S.C. § 1930 fees, or that manifest exigency exists, by seeing further

order of this Court. Otherwise, this Order shall continue and shall remain in effect

during the pendency of this case.

                                             5
 21-10561-mew       Doc 63-1   Filed 04/21/21 Entered 04/21/21 14:08:53          Exhibit A:
                               Proposed Order Pg 7 of 7



              9.     Any and all further notice of the relief requested in the Motion shall

be, and hereby is, dispensed with and waived; provided however, that the Debtor must

serve a copy of this order on the Notice Parties.

              10.    This Court shall retain jurisdiction with respect to all matters

arising from or related to the implementation or interpretation of this order.


Dated: New York, New York
       ________, 2021
                                          _______________________________________
                                          HONORABLE MICHAEL E. WILES
                                          UNITED STATES BANKRUPTCY JUDGE




                                             6
